DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The IDS filed 05/10/2022 and reply filed 01/26/2022 have been fully considered and entered in to record. Claims 1-21 remain pending in the application.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, in view of the remarks filed 01/26/2022, the amended limitations, particularly “determining a plurality of ideal signal qualities and a plurality of average signal qualities over a range spanned by the plurality of measured signal levels; determining a plurality of ideal signal quality deviations representing normalized signal quality differences between the plurality of ideal signal qualities corresponding to the plurality of measured signal levels and the plurality of measured signal qualities associated with the plurality of measured signal levels; determining a plurality of average signal quality deviations representing normalized signal quality differences between the plurality of average signal qualities corresponding to the plurality of measured signal levels and the plurality of measured signal qualities associated with the plurality of measured signal levels; calculating a plurality of optimization priority scores for the set of measurements based on the plurality of ideal signal quality deviations and theWIRELESS NETWORK SERVICE ASSESSMENTPATENTDOCKET No.: 2964P147D plurality of average signal quality deviations, wherein subsets of the measured signal qualities having a combination of larger ideal signal quality deviations and larger average signal quality deviations yield larger optimization priority scores,”  in conjunction with the previously recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record taken alone or in combination. For these reasons Claim 1 is allowable. Claims 2-21 are allowable by virtue of their dependency on Claim 1, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641